Lawrence, Judge:
These appeals for reappraisement cover certain razors, etc., imported from England.
The uncontradicted evidence discloses the following facts:
1. That the. issues in the instant appeals are the same in all material espects as those involved in United States v. Alfred Dunhill of London, Inc., decided on March 5, 1945, Suit No. 4481, C. A. D. 305; and that the record in the cited case has been incorporated herein.
2. That the appraised value of each item, less the addition made-by the importer on entry because of advances by the appraiser in similar cas.es, represents the statutory cost of production thereof.
I therefore find the proper basis of value for the involved merchandise to be the cost of production as defined in section 402 (f) of the Tariff Act of 1930, and that such values are the appraised values, less the additions made by the importer on entry'because of advaneéa-by the appraiser in similar cases.
Judgment will be entered accordingly.